JAMES, Judge,
concurring in part and dissenting in part:
I would affirm both the findings and the sentence.
I. The Inspection
I agree with the Chief Judge on his disposition of the nomenclature controversy about the urinalysis: The result depends on which label we give to the urinalysis, not on the labels used mistakenly by the various laymen who executed it. I look to their acts and to their intent and then categorize the urinalysis as an inspection of the unit under Mil.R.Evid. 313.
II. Rehabilitation Potential & Rebuttal
I also agree with the Chief Judge’s reasoning on Major Rhye’s testimony that “I would not” [desire to have Airman Pompey return to the unit and work for him again]. United States v. Aurich, 31 M.J. 95, 96-97 (C.M.A.1990). However, I disagree with *551the Chief Judge when he reaches what is, indeed, the “stickier wicket”: Major Rhye’s testimony that “I do not” [feel that Airman Pompey has rehabilitation potential within his unit].
The drafters of R.C.M. 1001 sought to incorporate what they could from the Federal Rules of Criminal Procedure (which rely on judicially supervised sentencing reports) into a fair and economical sentencing procedure. See MCM, App. 21, R.C.M. 1004(c) (1984). See also, United States v. Charley, 28 M.J. 903, 907-8 (A.C.M.R.1989). R.C.M. 1001(b)(5), “Evidence of rehabilitation potential,” was one of the newest of those features. Were it to function correctly, it would help serve the objective that sentencing be focused on the attributes of the offender as well as on the crime, a principle well established in military law. See generally, United States v. Mack, 9 M.J. 300, 316-19 (C.M.A.1980). Too many aggressive trial counsel, however, introduced as “rehabilitation” evidence the testimony of commanders that, in shorthand, “We should throw the bum out.” The Court of Military Appeals heard in such testimony the specter of command influence saying through euphemisms what well established rules would otherwise prevent. It renewed its attention to those rules and applied them to limit testimony under R.C.M. 1001(b)(5), too. United States v. Horner, 22 M.J. 294, 296 (C.M.A.1986); United States v. Ohrt, 28 M.J. 301, 305 (C.M.A.1989). Of course, trial counsel continued unwisely to press the limits, and that has required the Court of Military Appeals to address the problem in ever more explicit terms, recently reaching the point at which it is explored in four decisions published back-to-back, United States v. Kirk, 31 M.J. 84 (C.M.A.1990); United States v. Wilson, 31 M.J. 91 (C.M.A.1990); United States v. Aurich, 31 M.J. 95 (C.M.A.1990); and United States v. Corraine, 31 M.J. 102 (C.M.A.1990). But always the problem has appeared as an issue under R.C.M. 1001(b)(5), “... rehabilitation potential.”
In this case, say the majority, the problem appears in a new guise, but it is the same problem, and therefore the majority
extends the law limiting R.C.M. 1001(b)(5) to apply to R.C.M. 1001(d), “Rebuttal saying that the objective is the same. Once the Horner-Ohrt rules are thus extended, the majority holds that Major Rhye considered only the crime, not information about the accused, and therefore lacked a reasoned basis for his opinion, testimony without relevance according to the helpful analysis in Aurich. The majority has no authority which requires its extension of Horner-Ohrt to rebuttal, and I disagree with it. If Horner-Ohrt is to be thus extended, I also disagree with the majority’s characterization of Major Rhye’s opinion.
The Court of Military Appeals anticipated in Aurich the specific testimony on which we agree and the generic problem that divides us. Rebuttal is one of the places at which it can be relevant to hear a commander say, “I don’t want him back,” if, as here, a prior defense witness has said otherwise, 31 M.J. at 96-97 and note at 96-97; see also United States v. Wilson, 31 M.J. 91, 94 (C.M.A.1990) (“preemptive use”); United States v. Thomas, 31 M.J. 669, 672 (A.C.M.R.1990) (“except in rebuttal”). In my view, the rebuttal exception in Aurich also governs the testimony that divides us, and it is my authority for the proposition that Horner-Ohrt should not be extended to rebuttal.
The principle underlying the Aurich rebuttal exception deserves some short exploration. Under R.C.M. 1001, the scope of sentencing evidence is, with some exceptions, governed by the accused. Ignoring rehabilitation testimony for a moment, the prosecution is limited to introduction of the few facts stated on the charge sheet, R.C.M. 1001(b)(1); some information from personnel records, R.C.M. 1001(b)(2); prior convictions (if there are any), R.C.M. 1001(b)(3); and aggravation, R.C.M. 1001(b)(4), which is often already covered by the evidence on the merits. The limitation that rehabilitation potential be discussed only in opinion, R.C.M. 1001(b)(5), helps maintain that constriction. Thus, in the typical case at least, there is little to be heard from the prosecution except in rebut*552tal, and if the accused offered nothing, or was careful, see, e.g., United States v. Partyka, 30 M.J. 242 (C.M.A.1990), the prosecution would remain almost speechless throughout sentencing. The great importance of Horner-Ohrt (ignoring the specter of command influence) was to maintain that imbalance. The imagination of counsel being what it is, Horner-Ohrt now seems to have been inevitable. Its value abates when, as here, the trial counsel refrains from using as “rehabilitation potential” the testimony that he knows he has. Instead, when the testimony is held back, the imbalance remains as designed, and the testimony gains relevance only when the converse proposition is urged by the defense during its sentencing case. It then becomes rebuttal because the accused provoked it, thereby surrendering his control of the scope of the evidence.1
In my view, that is as true of the divisive testimony here as it is of the testimony on which we agree. When the defense introduced the Banker letter, the defense wisely prevented cross-examination of Mrs. Banker on the wisdom of her conclusion that “he is certainly capable of rehabilitation,” and it prevented questions to her about whether that rehabilitation should or could occur in Airman Pompey’s prior duty setting, as her letter might imply.2 While this is not a Partyka situation, it still invites the observation of my Brother Kastl in such a case: “... the prosecution need not suffer an accused who seeks to gull the trier of fact with misinformation, either directly or by implication.” United States v. Privette, 31 M.J. 791 (A.F.C.M.R.1990) (collecting cases). Major Rhye’s testimony that “I do not” [feel that Airman Pompey has rehabilitation potential within his unit ] became relevant as directly contradicting the statement in the Banker letter, “I would not hesitate to have David work for me again and feel he is certainly capable of rehabilitation.” Major Rhye’s statement is also relevant as controverting Mrs. Banker’s implication that Airman Pompey could be rehabilitated while working for her in his unit.
Assuming that the Horner-Ohrt rule should be thus extended, I still disagree with the Chief Judge on the “based solely” aspect of that rule. Note that Major Rhye showed familiarity with Airman Pompey’s prior performance, which was distinctively superior. Thus, his testimony is distinguishable from that in cases like United States v. Kirk. My brothers discount Major Rhye’s opinion because his conclusion seems to them to contrast with his observations, but the opinion is nonetheless his and based on good observation of Airman Pompey’s performance and his own balance of factors. That gives the testimony some relevance that was missing in Aurich, and any relevance makes it eligible for admissibility. Exploration of its value and persuasiveness to assess its weight depended on cross-examination. The defense did examine Major Rhye on his familiarity with Airman Pompey and the way in which he formed his opinion, leaving Major Rhye’s opinion appropriately weakened and in stark contrast to appellant’s duty record, a wise tactical choice well executed.
Finally, note that this commander does not say that Airman Pompey has no prospect for rehabilitation generally or in the Air Force (the Ohrt euphemism problem, see also United States v. Kirk, United States v. Wilson, and United States v. Corraine): He just says, “Not in my outfit.”3 That distinguishes his testimony *553from most other Horner-Ohrt cases, and that is especially important because it helps eliminate the specter of command influence:4 This commander asked for no particular sentence or sentence component, he just opined that the prospects for rehabilitation in the old unit were bleak. He was speaking to the wrong authority, and his testimony would have been irrelevant had the defense not introduced the opinion of Mrs. Banker, but it did.5
III. Time for a Change
This case gives me occasion to note for those who annually review the Manual for Courts-Martial6 that something is wrong when sentencing procedure creates so many fine distinctions and so much opportunity for error that so often requires rehearings, typically months later, in cases in which the findings are sound and even in cases in which the sentence is otherwise appropriate but might have been a little less or a little different but for the error. It should be clear that R.C.M. 1001(b)(5) is more troublesome than it is likely ever to be worth. Thoughtful remarks about rehabilitation potential might be helpful, but the rule permits only naked conclusions, perhaps wisely, and so we do not hear evidence of “character, morality, and determination to succeed,” United States v. Wilson, 31 M.J. at 94, except as inferences that may be drawn from the personnel information introduced under R.C.M. 1001(c)(2). Even if more were permitted, neither our counsel nor our commanders have the expertise in penology required to make their views useful. See generally United States v. Thomas, 31 M.J. 669, 672 (A.C.M.R.1990). Perhaps the rule suffers a fundamental flaw; perhaps a criminal should be sentenced once according to his crime and objective personal characteristics and not successively according to something so speculative as his rehabilitation potential. See Fed.R.Crim.P. 32(a)(1)(A), (c).

. There is no possibility that the defense was ambushed. It was well aware of the likely testimony from Major Rhye and sought to suppress it before beginning its sentencing evidence. Having lost its motion in limine to do so, and having been clearly warned that Major Rhye’s testimony would be permitted in rebuttal of Mrs. Banker’s letter, it elected to proceed. Defense counsel at trial made a hard choice, and his gamble seems to have been wise, given the majority disposition.


. The letter was admitted without objection, presumably under R.C.M. 1001(c)(3). There is no explanation in record why Mrs. Banker did not appear in person.


. Major Rhye's testimony is perilously close to that in United States v. Corraine, but it remains slightly different: The first sergeant in Corraine said that Corraine had no rehabilitation potential, presumably anywhere, and then said that he didn't want Corraine back in his unit. Major Rhye said he didn’t want Airman Pompey back, *553but his opinion on rehabilitation potential is clearly limited to rehabilitation in his unit. I have no enthusiasm for the new onslaught of exploitations of such a distinction that might have followed had the majority agreed to this distinction, but it remains a critical distinction that requires a different result.


. I note that no one has complained of command influence at any point in this case, as is necessary to introduce that issue unless influence is to be presumed. See generally United States v. Allen, 31 M.J. 572 (N.M.C.M.R.1990). This case seems a very innocuous setting in which to presume such an evil, and nothing in the record prompts me or my brethren to do so.


. One might fairly ask whether it follows from my view that mistaken admission of one useless opinion requires that further time be wasted for rebuttal of that opinion through another one that is equally groundless. That is a matter for the military judge to control under Mil.R.Evid. 403 and 1101(c) and R.C.M. 1001(c)(3) and (d). I think it unwise to brand such opinions too quickly and from afar as so useless as to be irrelevant as a matter of law. Weight is a matter for the parties at trial.


. Exec. Order No. 12,473, 3 C.F.R. 201 (1985), reprinted in Manual for Courts-Martial, 1984.